The opinion of the court was delivered by Justice Ford. .
Ford, J.
The plaintiff was accredited to the government of the United States as a foreign consul. Being sued in an action of debt in the court for trial of small causes, he plead to the jurisdiction of the justice, that he was suable only in the District Court of the United States, according to the act of Congress. The justice, however, tried the cause and rendered judgment against-him as the maker of a promissory note.
If the act of Congress be of any authority, it takes away the jurisdiction of the justice, and of this court likewise, over a consul. Its words are these ; “ The District Court of the United States, shall have jurisdiction, exclusively of the courts of the several states, of all suits against consuls.” Acts of Congress, 1 vol. 54, sec. 9. These words exclude state courts from civil jurisdiction over foreign consuls.
But the power to deprive a state of the right of administering justice to its citizens, is said not to be taken away by the constitution of the United States, and therefore no act of Congress can do it. The words of the constitution are 3d art. sec. 2, 41 The judicial power of the United States shall extend to all cases affecting ambassadors and consuls.” They may have concurrent jurisdiction, it is said; but the jurisdiction which state courts had before the adoption of the constitution, not being taken away by express words, must, it is said, necessarily remain; for by the 10th amendment, “ the powers not prohibited by the constitution to the states, are reserved to them and therefore that an act of Congress prohibiting this jurisdiction to a state, is unconstitutional and void. But on the other hand, if state jurisdiction is excluded by a fair and necessary *109implication of the words of the constitution, such implication is as good as express words. Now the exclusion seems to be fairly and necessarily implied. The constitution extends the judicial power of the United States to “ ambassadors and consuls ” both alike; it does not distinguish between them as to jurisdiction, but places them under one rule. If it had intended different rules for the two persons of ambassadors and consuls, it would have said so. If we disjoin and separate under two rules what are thus united under one and the same, we do arbitrary violence to the constitution. Now that the judicial power of the United States over ambassadors belongs to them exclusively, is> not denied, and by the same rule, (there being but one rule) in the constitution, it must be exclusive over consuls also. One is made known by the other. Again, The 1st Art. 8th section, empowers Congress “■ to make all laws which shall be necessary and proper for carrying into execution the powers vested by the constitution in the government of the United States.” One of them is the power of managing our public relations with the-rest of the world without the interference of any state ; another-is, “ to regulate commerce with foreign nations.” For the exercise of these powers they are responsible to the nation and to foreign powers. Now a consul is a commercial agent, with public functions, accredited to the national government by a foreign power, and is admitted to be under the particular protection of the law of nations. Mart. Lib. 4 ch. 3, sec. 8. Therefore any maltreatment of the consul of a foreign power, is not only a justifiable cause of war, but has often occasioned wars in the history of nations. No individual state is answerable for the treatment a foreign consul may receive; the national government is answerable alone; and it seems indispensably necessary to its responsibility, that it should have exclusive jurisdiction over them. How could it be answerable for laws, affecting consuls, and for the execution of those laws over which it had no control? This reasonable and necessary implication in the constitution was. adopted by the very first Congress in the year 1789,.. so that its allowance was coeval with the government; it has been maintained under every administration, and impliedly assented to by every state in the Union for the last forty years. It has received the highest judicial sanction in a. neighboring state, and*. *110is approved by the most eminent of onr American civilians.! 1 Kent's Com. 4-i: But if state courts are ousted of jurisdiction,it is argued that we must dismiss this present certiorari, for’ want of power to take cognizance of the present matter. This is not a fair inference from the premises. We have no jurisdiction, nor has the justice any ; and it is our duty to restrain inferior tribunals and keep them from exceeding their legal jurisdiction. We exercise no jurisdiction over consuls ourselves, nor suffer inferior tribunals to do it.
On account therefore of its being a fair and necessary implication in the constitution, adopted at the commencement of the government, and acquiesced in to the present time, I feel bound to say that the justice had no jurisdiction, and that the judgment must be reversed.
Judgment reversed.